DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s response filed May 12, 2022.  Currently Claims 1-20 are pending.  Claims 1 and 12 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Page 10, filed May 12, 2022, with respect to Double Patenting USPN 10878435 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-20 has been withdrawn. 



ALLOWANCE
	The following is a Notice of Allowance in response to Applicant’s response and terminal disclaimer filed May 12, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a method and computer program product comprising storing, in a memory of a vehicle data system embodied in a first computing device prior to receiving an electronic user request, an eligibility table which identifies, for each of a plurality of combinations of location and vehicle make, a corresponding set of eligible dealers; 
generating, by the vehicle data system, a set of weighting coefficients 8B i , where i is an index of dealer features, B_i is a weighting coefficient for an ith feature and storing, in the memory of the vehicle data system prior to receiving the user request, the set of weighting coefficients B_i ; generating, by the vehicle data system, a user interface and providing the user interface to a second computing device that is connected to the first computing device by a distributed computer network, wherein the user interface is adapted to enable input of the user request to the vehicle data system, the user request designating one or more vehicle characteristics and identifying a user location; receiving, by the vehicle data system from the second computing device, the user request; retrieving, by the vehicle data system from the eligibility table, a first set of eligible dealers corresponding to the location identified by the user request; for each of the dealers in the first set of eligible dealers, determining, by the vehicle data
system, a corresponding likelihood score using the set of weighting coefficients; selecting, by the vehicle data system, at least a portion of the dealers in the first set of eligible dealers based on the corresponding likelihood scores, and further selecting a closest one of the dealers in the first set of eligible dealers; and generating, by the vehicle data system, a presentation for the user interface including a corresponding display element for each of the selected dealers, and providing the presentation to the second computing device via the distributed computer network to update the user interface as recited in independent Claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623